Citation Nr: 1435846	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  07-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis, including due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1969 to March 1971 and service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

The Veteran was scheduled for a January 2012 hearing, but he failed to report without good cause and has not requested that it be rescheduled.  His hearing request is therefore deemed withdrawn under 38 C.F.R. § 20.704(d) (2013).

The claim on appeal was previously remanded for additional development in May 2012 and December 2013.

The issue of entitlement to service connection for allergic rhinitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See 38 C.F.R. § 3.380 (2013).  The Board lacks jurisdiction over the issue and refers it to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While VA scheduled an examination and obtained an opinion regarding the nature and etiology of any current sinusitis, the March 2014 VA examiner's opinion is inadequate.  

As the Veteran's March 1967 Navy Reserve Medical Examination found no clinical evidence of sinusitis, the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002).  The Board notes that the Veteran's reports of preexisting disability alone, "in the absence of any contention that [he] never made the statements attributed to him," may constitute clear and unmistakable evidence sufficient to rebut the preexistence prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 237-238 (2012) (discussing Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Board also notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that a medical opinion based on reports of preservice medical history may rebut the preexistence prong even where there is a lack of recorded history or contemporaneous clinical evidence.  Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000).  

It is, however, unclear whether the Veteran actually had a sinusitis disability prior to service.  The March 2014 VA examiner's opinion that he clearly and unmistakably had sinusitis prior to service appears to have been based solely on the Veteran's indication in his March 1967 Navy Reserve Enlistment Medical History that he had both sinusitis and hay fever.  See March 1967 Reserve Enlistment Medical Examination (finding the Veteran's reports of preexisting sinusitis and hay fever had no clinical significance).  The Veteran is not, however, competent to provide a diagnosis of any ear, nose, or throat disability, as the issue is medically complex and requires specialized knowledge and experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, it is unclear whether he was reporting a diagnosis later confirmed, as at the time he was evaluated as clinically normal.  See March 1967 Reserve Enlistment Medical Examination.  The Board therefore finds that evidence in the record does not rise to the level of clear and unmistakable evidence sufficient to rebut the preexisting prong of the presumption of soundness.

In addition, the Board notes that during a January 2011 phone call, the Veteran indicated that he may have been exposed to Agent Orange in the Philippines; however, it does not appear that this assertion has yet been developed.

Accordingly, the case is REMANDED for the following action:

1. First, regarding the Veteran's assertion that he may have been exposed to herbicides in the Philippines, undertake additional development as required by VA's Adjudication Procedure Manual (Manual), including sending an email request to the Compensation and Pension service for a review of the Department of Defense's inventory of herbicide operations, and, if necessary, submitting a request to the JSRRC for verification.  See Manual, pt. IV, subpt. ii, ch. 2, § C.10.  Any requests and responses must be documented and associated with the claims file.

2. Second, after any responses to requests regarding potential exposure to herbicides in the Philippines have been received, obtain an addendum opinion from an appropriate VA examiner regarding the nature and etiology of the Veteran's sinusitis.  Provide the examiner with the claims file, including a copy of this REMAND and any relevant evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  

The examiner MUST provide an opinion, based on the record, regarding whether it is less likely than not, at least as likely as not, or more likely than not (a greater than 50 percent probability) that the Veteran has sinusitis that was incurred in service, or is otherwise related to an in-service event, injury, or illness, including any verified exposure to herbicide agents.  

The examiner should assume, for purposes of this opinion, that the Veteran did not have chronic sinusitis prior to his active service.  

Please provide a clear medical rationale for the opinion.

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

